EXHIBIT 10.50 Confidential Treatment Requested by American Superconductor Corporation March 4, 2016 BASF Corporation 100 Park Avenue Florham Park, NJ 07932 Re: License and Sublicense Agreement, dated as of the Effective Date (as defined therein), by and between American Superconductor Corporation and BASF Corporation (the “License”) Ladies and Gentlemen: This letter constitutes the “AMSC Disclosure Letter” referenced in Section 1.03 of the License, and is being furnished to you pursuant to Section 6.02 of the License.All capitalized terms used but not defined in this letter shall have the meanings given them in the License, unless otherwise provided. The disclosures made in this letter, however identified, shall be deemed to qualify and be disclosed in connection with, and incorporated into, any of the representations and warranties of AMSC made in the License.While AMSC has made a good faith effort to arrange the disclosures contained in this letter to correspond to section numbers of the License, any information disclosed herein under any section number shall also be deemed to be disclosed and incorporated into any other section number under the License. Nothing in this letter is intended to broaden the scope of any representation or warranty contained in the License or to create any covenant.Inclusion of any item in this letter (A) does not represent a determination that such item is material or establish a standard of materiality, (B) does not represent a determination that such item did not arise in the ordinary course of business, (C) does not represent a determination that the transactions contemplated by the License require the consent of third parties, and (D)shall not constitute, or be deemed to be, an admission to any third party concerning such item.This letter includes brief descriptions or summaries of certain agreements and instruments, copies of which are available upon reasonable request.Such descriptions do not purport to be comprehensive, and are qualified in their entirety by reference to the text of the documents described, true and complete copies of which have been made available to BASF. American Superconductor Corp. 64 Jackson Rd
